DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 15-20 are allowed based upon examiner’s amendment mailed and made of record on 10/13/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2020 is being considered by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Reza Nabi/
Primary Examiner, Art Unit 2175